Orders of disposition, Family Court, New York County (Rhoda Cohen, J), entered on or about December 18, 2002, which, upon a fact-finding determination of neglect, released the subject children to respondent’s custody under the supervision of petitioner Administration for Children’s Services for 12 months, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]) showing that respondent *214repeatedly sought the father’s return to the family home despite his history of drug abuse and domestic violence, that respondent knew or should have known of the father’s drug use in the family home but nevertheless allowed him to reside there, and that two of the three subject children saw their father using drugs many times, had access to the drugs and on one occasion ingested the drugs themselves (Family Ct Act § 1012 [f] [i] [B]). The children’s statements contained in petitioner’s case record cross-corroborated each other, and were further corroborated by the additional, consistent statements they made to a social worker, respondent’s statements to assistant district attorneys that the father is a drug addict, and the father’s history of drug abuse (Family Ct Act § 1046 [a] [vi]). A proper foundation for the admission of petitioner’s case record was laid by the testimony of a caseworker with personal knowledge of petitioner’s record-making practices (see Matter of Brooke Louise H., 158 AD2d 425, 426 [1990]). Concur—Nardelli, J.P., Sullivan, Williams, Friedman and Marlow, JJ.